             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 1 of 19




 1   Jonathan K. Levine (SBN 220289)
     Elizabeth C. Pritzker (SBN 146267
 2   Caroline C. Corbitt (SBN 305492)
     PRITZKER LEVINE LLP
 3   1900 Powell Street, Suite 450
 4   Emeryville, CA 94608
     Telephone: (415) 692-0772
 5   Facsimile: (415) 366-6110
     jkl@pritkzkerlevine.com
 6   ecp@pritzkerlevine.com
     ccc@pritzkerlevine.com
 7
 8   David S. Golub (admitted pro hac vice)
     Steven L. Bloch (admitted pro hac vice)
 9   Ian W. Sloss (admitted pro hac vice)
     SILVER GOLUB & TEITELL LLP
10   184 Atlantic Street
11   Stamford, CT 06901
     Telephone: (203) 325-4491
12   Facsimile: (203) 325-3769
     dgolub@sgtlaw.com
13   sbloch@sgtlaw.com
14   isloss@sgtlaw.com

15   Attorneys for Plaintiffs and the Proposed Classes
16   [Additional Counsel Appear on Signature Pages]
17
                                       UNITED STATES DISTRICT COURT
18                               FOR THE DISTRICT OF NORTHERN CALIFORNIA
                                             SAN JOSE DIVISION
19
20   NICHOLE HUBBARD, et al.,                            Case No. 5:19-cv-07016-BLF
21                             Plaintiffs,               JOINT INITIAL CASE MANAGEMENT
                                                         CONFERENCE STATEMENT
22
                          v.                             Date: August 20, 2020
23                                                       Time: 9:00 a.m.
     GOOGLE LLC, et al.,                                 Courtroom: 3, 5th Floor
24
                                                         Judge: Hon. Beth Labson Freeman
25                             Defendants.

26
27
28
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 2 of 19




 1          Plaintiffs Nichole Hubbard, Cara Jones, Justin Efros, Renee Gilmore, Jay Goodwin, and Bobbi

 2   Dishman (collectively, “Plaintiffs”), Defendants Google LLC and YouTube LLC (together, the “Google

 3   Defendants”), and Defendants Cartoon Network, Inc., Cartoon Network Studios, Inc., Dreamworks

 4   Animation LLC, Dreamworks Animation Television, LLC, Hasbro, Inc., Hasbro Studios LLC, Mattel,

 5   Inc., PocketWatch, Inc., Remka, Inc., RTR Production LLC and RFR Entertainment, Inc. (collectively,

 6   the “Channel Owner Defendants”)1 hereby provide this Joint Initial Case Management Conference

 7   Statement in advance of the Court’s Initial Case Management Conference scheduled for August 20, 2020.

 8   For the purposes of this Statement, “Plaintiffs” refers to Nichole Hubbard, as parent and guardian of

 9   C.H., a minor; Cara Jones, as parent and guardian of E.J., N.J., A.J., and L.J., minors; Justin Efros, as

10   parent and guardian of J.A.E. and J.R.E., minors; Renee Gilmore, as parent and guardian of M.W., a

11   minor; Jay Goodwin, as parent and guardian of A.G., a minor; Bobbi Dishman, as parent and guardian

12   of C.D, a minor; and the proposed classes they seek to represent. “Defendants” refers to the Google

13   Defendants and the Channel Owner Defendants. “Parties” refers to Plaintiffs and Defendants.

14          1.      Jurisdiction and Service:

15          The Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C §1332(d),

16   because (a) the amount in controversy for Plaintiffs’ proposed classes and sub-classes exceeds

17   $5,000,000 exclusive of interest and costs; (b) there are more than 100 putative class members; and (c)

18   minimal diversity exists because the majority of putative class members are citizens of a state different

19   than Defendants.

20          The Court has general personal jurisdiction over the Google Defendants, Cartoon Network, Inc.,

21   Cartoon Network Studios, Inc., DreamWorks Animation LLC, DreamWorks Animation Television,

22   LLC, Hasbro Studios LLC, Mattel, Inc., and PocketWatch, Inc. because their principal places of business

23   are in California. All Defendants are subject to specific personal jurisdiction in this State because a

24   substantial part of the events and conduct giving rise to Plaintiffs’ claims occurred in this State. Venue

25   is proper in this District pursuant to 28 U.S.C. §1391(b) because a substantial portion of the conduct at

26   issue in this case occurred in this District and the Google Defendants are headquartered in this District.

27
28   1
       As discussed herein, Defendants ChuChu TV Studios and CookieSwirlC have not yet been served and
     therefore are not parties to this Statement.

                                                 1
                    JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                    CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 3 of 19




 1          All Defendants with the exception of ChuChu TV Studios (located in Chennai, India) and

 2   CookieSwirlC (located in Citrus Heights, California) have been served. Service on ChuChu TV Studios

 3   has been effectuated through the Hague Convention, and is expected to be completed within several

 4   months. Plaintiffs are investigating the means of service on CookieSwirlC.

 5          2.      Facts:

 6          YouTube is a free online video-sharing platform that allows users around the world to upload,

 7   share, and view videos, and the Channel Owner Defendants make available certain videos on that

 8   platform. Plaintiffs allege in their Second Amended Complaint (“SAC”) that Defendants impermissibly

 9   collected and used certain online data from minors under the age of thirteen who watched YouTube

10   without verifiable parental consent as required by the federal Children’s Online Privacy Protection Act

11   (“COPPA”). Based upon these alleged actions, Plaintiffs assert the following claims: (1) common law

12   intrusion upon seclusion under the laws of California, Colorado, and New Jersey, as well as 31 potential

13   other states; (2) violation of California’s Unfair Competition Law (“UCL”), Colorado’s Consumer

14   Protection Act, Indiana’s Deceptive Consumer Sales Act, Massachusetts’ Consumer Protection Act, New

15   Jersey’s Consumer Fraud Act, and Tennessee’s Consumer Protection Act; (3) violation of the right to

16   privacy under the California Constitution; and (4) Unjust Enrichment under the laws of California,

17   Colorado, Indiana, Massachusetts, New Jersey, and Tennessee.

18          Defendants contend that YouTube discloses to users its privacy and information collection

19   practices through various disclosures, including Google’s Privacy Policy, which is incorporated in

20   YouTube’s Terms of Service. These disclosures inform users that Google collects certain information

21   from them when they use Google services (including YouTube). Defendants deny all of the substantive

22   allegations in the SAC, and have moved to dismiss all claims on several grounds, including on the basis

23   that: (1) Plaintiff’s claims are expressly and impliedly preempted under COPPA; (2) the SAC lumps all

24   of the Defendants together and fails to plead specific conduct by each of them; (3) Plaintiffs do not have

25   standing to pursue their equitable claims, and their requests for equitable relief are barred because

26   Plaintiffs alleged they have an adequate remedy at law; (4) Plaintiffs do not state a claim for relief under

27   any of the state consumer protection laws identified in the SAC; and (5) Plaintiffs may not pursue any

28   California law claims against Defendants Cartoon Network, DreamWorks, and Mattel.



                                                 2
                    JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                    CASE NO.: 5:19-CV-07016-BLF
      Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 4 of 19




 1   The principal factual issues in dispute are:

 2        a. Whether Defendants collected the personal information of children under thirteen;

 3        b. Whether Defendants had knowledge they were collecting the personal information of

 4           children under the age of thirteen;

 5        c. Whether Defendants obtained verifiable parental consent to collect the personal

 6           information of children under the age of thirteen;

 7        d. Whether Plaintiffs’ children accessed YouTube via devices owned by their parents,

 8           guardians, or individuals over the age of 13;

 9        e. Whether individuals over the age of 13 used the devices Plaintiffs’ children allegedly used

10           to watch videos on YouTube; and

11        f. Whether Plaintiffs’ children watched videos on YouTube with a parent or guardian.

12   3.      Legal Issues:

13   The key disputed legal issues are as follows:

14        a. Whether the collection of personal information of children under the age of thirteen is

15           highly offensive to a reasonable person;

16        b. Whether the collection of personal information of children under the age of thirteen

17           without parental consent is sufficiently serious and unwarranted as to constitute an

18           egregious breach of social norms;

19        c. Whether Defendants’ conduct violated COPPA;

20        d. Whether Defendants’ conduct constituted an invasion of privacy based on California’s

21           and other states’ common law protections against intrusion upon seclusion;

22        e. Whether Defendants’ conduct constituted a violation of the California Constitution right

23           to privacy;

24        f. Whether Defendants’ conduct was unlawful or deceptive;

25        g. Whether Defendants’ conduct violated the California Unfair Competition Law, the

26           Colorado Consumer Protection Act, the Indiana Deceptive Consumer Sales Act, the

27           Massachusetts Consumer Protection Act, the New Jersey Consumer Fraud Act, and the

28           Tennessee Consumer Protection Act;



                                          3
             JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                             CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 5 of 19




 1               h. Whether Plaintiffs are entitled to class certification pursuant to Rule 23 of the Federal

 2                    Rules of Civil Procedure for any of their proposed classes and subclasses;

 3               i. Whether Plaintiffs and the proposed class and subclasses are entitled to monetary

 4                    damages, and the measure of those damages;

 5               j. Whether Plaintiffs and the proposed California subclass are entitled to restitution,

 6                    disgorgement, and/or other equitable and injunctive relief;

 7               k. Whether Defendants were unjustly enriched by their conduct;

 8               l. Whether Defendants’ fraudulently concealed their conduct; and

 9               m. Whether Plaintiffs and the proposed classes are entitled to injunctive or other equitable

10                    relief.

11          4.        Motions:

12               A.             Pending motions:

13          On April 29, 2020, Defendants moved to dismiss the SAC. See Dkt. 93, 95, 98, 99. The motion

14   to dismiss is scheduled to be heard on August 20, 2020.

15               B.             Anticipated motions:

16          Plaintiffs will be filing a motion for class certification and may file a motion for summary

17   judgment after the close of discovery. If the Ridenti action is transferred to this Court from the District

18   of Massachusetts (see paragraph 10 below), Plaintiffs will be filing a motion to have their counsel

19   appointed interim co-lead counsel for the two actions. In the event the Court denies Defendants’ pending

20   motion to dismiss in whole or in part, Defendants anticipate filing motions for summary judgment.

21               C.             Other motions:

22          The parties reserve their rights to bring other future motions.

23          5.        Amendment of Pleadings:

24          If the Court grants any portion of the pending motion to dismiss the SAC, Plaintiffs may seek to

25   amend the complaint as appropriate in light of the Court’s ruling pursuant to Fed. R. Civ. P. 15(a)(2).

26   Plaintiffs further reserve the right to seek leave to amend consistent with Fed. R. Civ. P. 15.

27
28


                                                   4
                      JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                      CASE NO.: 5:19-CV-07016-BLF
              Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 6 of 19




 1          Defendants reserve the right to oppose any proposed amendments and respectfully request that

 2   the Court set an early deadline pursuant to Rule 16(b) for any amendments (including adding new parties)

 3   without a showing of good cause for the amendments.

 4          6.      Evidence Preservation:

 5          The Parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored

 6   Information and have met and conferred regarding reasonable and proportionate steps taken to preserve

 7   evidence relevant to the issues reasonably evident in this action. All Parties have undertaken to preserve

 8   potentially relevant evidence.

 9           7.     Disclosures:

10          Pursuant to the Court’s March 13, 2020 Order (Dkt. No. 87), the Parties exchanged initial

11   disclosures pursuant to Rule 26(a) on August 6, 2020.

12           8.     Discovery:

13          Plaintiffs have served an initial set of discovery requests. Pursuant to the Court’s Order on March

14   13, 2013, “Defendants’ time to respond to Plaintiffs’ outstanding discovery requests is extended to a date

15   no earlier than thirty days (30) after the hearing on any motion(s) to dismiss, and the parties shall not be

16   required to respond to any additional discovery requests until such time.” (Dkt. 87 at 7.) The hearing is

17   currently scheduled for August 20, 2020 and Defendants respectfully request that the Court defer

18   discovery until resolution of the motion to dismiss. As noted above, the Parties did exchange their

19   Rule 26(a) Initial Disclosures on August 6.

20          The Parties do not propose any limitations, modifications or enlargements of the discovery rules,

21   but reserve the right to do so.

22          The Parties have met and conferred on a stipulated form of Protective Order which, subject to

23   Court approval, will govern the Parties’ exchange, discovery and use of confidential information in this

24   matter. The Parties have also discussed an ESI protocol and will propose a stipulated e-discovery order

25   for Court approval. The Protective Order and ESI protocol are both based on the Northern District of

26   California models.

27
28


                                                 5
                    JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                    CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 7 of 19




 1          9.        Class Certification:

 2          All attorneys of record for the Parties have reviewed the Procedural Guidance for Class Action

 3   Settlements.
 4          Pursuant to Civil Local Rule 16-9(b), Plaintiffs provide the following statement regarding class
 5   action issues:
 6          (a)       This action is maintainable as a class action under Rules 23(a) and 23(b)(3).
 7          (b)       This action is brought on behalf of Plaintiffs and the following proposed classes and
 8   subclasses:
 9          The Intrusion Upon Seclusion Class (for the common law privacy cause of action of
10          intrusion upon seclusion): all children and parents and/or legal guardians of children
            residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
11          Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
            Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New Jersey,
12
            North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah,
13          Vermont, Washington, and West Virginia who are younger than the age of thirteen, or were
            younger than the age of thirteen when they used YouTube, and from whom Defendants
14          collected, used, or disclosed Personal Information without first obtaining verified parental
15          consent.

16          Nationwide UCL Class (for violation of the Cal. UCL): all children and parents and/or
            legal guardians of children residing in the United States who are younger than the age of
17          thirteen, or were younger than the age of thirteen when they used YouTube, and from
18          whom Defendants collected, used, or disclosed Personal Information without first
            obtaining verified parental consent.
19
            The California Subclass (for violation of the Cal. Constitution, UCL and Unjust
20          Enrichment): all children and parents and/or legal guardians of persons residing in the State
21          of California who are younger than the age of thirteen, or were younger than the age of
            thirteen when they used YouTube, and from whom Defendants collected, used, or disclosed
22          Personal Information without first obtaining verified parental consent.
23          The Colorado Subclass (for violation of the Colorado Consumer Protection Act and
24          Unjust Enrichment): all children and parents and/or legal guardians of persons residing in
            the State of Colorado who are younger than the age of thirteen and used YouTube, or were
25          younger than the age of thirteen when they used YouTube, and from whom Defendants
            collected, used, or disclosed Personal Information without first obtaining verified parental
26          consent.
27
            The Indiana Subclass (for violation of the Indiana Deceptive Consumer Sales Act and
28          Unjust Enrichment): all children and parents and/or legal guardians of persons residing in
            the State of Indiana who are younger than the age of thirteen and used YouTube, or were

                                                   6
                      JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                      CASE NO.: 5:19-CV-07016-BLF
                Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 8 of 19




 1          younger than the age of thirteen when they used YouTube, and from whom Defendants
            collected, used, or disclosed Personal Information without first obtaining verified parental
 2          consent.
 3
            The Massachusetts Subclass (for violation of the Massachusetts Consumer Protection Act
 4          and Unjust Enrichment): all children and parents and/or legal guardians of persons residing
            in the Commonwealth of Massachusetts who are younger than the age of thirteen and used
 5          YouTube, or were younger than the age of thirteen when they used YouTube, and from
 6          whom Defendants collected, used, or disclosed Personal Information without first
            obtaining verified parental consent.
 7
            The New Jersey Subclass (for violation of the New Jersey Consumer Fraud Act and
 8          Unjust Enrichment): all children and parents and/or legal guardians of persons residing in
 9          the State of New Jersey who are younger than the age of thirteen and used YouTube, or
            were younger than the age of thirteen when they used YouTube, and from whom
10          Defendants collected, used, or disclosed Personal Information without first obtaining
            verified parental consent.
11
12          The Tennessee Subclass (for violation of the Tennessee Consumer Protection Act and
            Unjust Enrichment): all children and parents and/or legal guardians of persons residing in
13          the State of Tennessee who are younger than the age of thirteen and used YouTube, or were
            younger than the age of thirteen when they used YouTube, and from whom Defendants
14          collected, used, or disclosed Personal Information without first obtaining verified parental
15          consent.

16          Excluded from these proposed classes and/or subclasses are: (a) any judge presiding over this
17   action and members of their staff, as well as members of their families; (b) Defendants and Defendants’
18   predecessors, parents, successors, heirs, assigns, subsidiaries, and any entity in which any Defendant or
19   its parents have a controlling interest, as well as Defendants’ current or former employees, agents,
20
     officers, and directors; (c) persons who properly execute and file a timely request for exclusion; (d)
21
     counsel for the Parties; and (e) the legal representatives, successors, and assigns of any such excluded
22
     persons.
23
            (c)      The following facts demonstrate that this action is maintainable as a class action:
24
                     Numerosity – While the precise number of class members is presently unknown to
25
     Plaintiffs, Plaintiffs are informed and believe that the classes are made up of millions of individuals.
26
                     Common Questions – All of the principal factual issues in dispute (supra Section 2) and
27
     disputed points of law (supra Section 3) are common to all class members, and predominate over any
28
     individual questions because these issues of fact and law will drive the resolution of the claims.

                                                  7
                     JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                     CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 9 of 19




 1                  Typicality – Plaintiffs’ claims are typical of the claims of the other members of the

 2   proposed classes. Plaintiffs and class members suffered an invasion of privacy as a result of Defendants’
 3   wrongful conduct that is uniform across the classes.
 4                  Adequacy – Plaintiffs have no interests adverse or antagonistic to those of the classes and
 5   has retained competent and experienced counsel to prosecute the action.
 6                  Superiority – Given the size and nature of individual class members’ claims, the expense
 7   and burden of litigation make it economically and procedurally impracticable for class members to pursue
 8
     individual claims.
 9
            (d)     Plaintiffs propose July 16, 2021 as the deadline to move for class certification.
10
            Defendants dispute that Plaintiffs will be able to satisfy the rigorous criteria for establishing class
11
     certification pursuant to Rule 23.
12
            10.     Related Cases:
13
            On March 13, 2020, the Google Defendants were sued in the U.S. District Court for the District
14
     of Massachusetts in the action styled Ridenti v. Google LLC et al., Case No. 20-cv-10517. In that case,
15
     the Ridenti plaintiffs brought a Massachusetts Consumer Protection Act claim based on the same conduct
16
     challenged by the Plaintiffs in this case—that the Google Defendants collected, used, or disclosed
17
     personal information from children under the age of thirteen who watched YouTube without obtaining
18
     verified parental consent, in violation of COPPA. Id. Dkt. No. 1 ¶¶ 50, 64. Moreover, the Ridenti
19
     plaintiffs seek to represent a class that is subsumed by and/or coextensive with various putative classes
20
     Plaintiffs assert here, including Plaintiffs’ Massachusetts Subclass. Id. ¶ 50. Due to the substantial
21
     overlap between the Ridenti action and this case, the Google Defendants have moved to transfer the
22
     Ridenti action to this Court pursuant to the “First-Filed Rule” and 28 U.S.C. § 1404(a). Id. Dkt. No. 12.
23
     The Google Defendant’s motion to transfer is currently pending before the Massachusetts District Court.
24
     The Google Defendants further moved to stay proceedings pending resolution of the motion to transfer,
25
     which the Massachusetts District Court granted. Id. Dkt. No. 22. The Ridenti action does not name any
26
     of the Channel Owner Defendants.
27
28


                                                 8
                    JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                    CASE NO.: 5:19-CV-07016-BLF
               Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 10 of 19




 1             11.      Relief:

 2             Plaintiffs seek an order: (a) certifying the classes and appointing Plaintiffs and their counsel to

 3   represent the classes; (b) finding that Defendants violated the common law claim of intrusion upon

 4   seclusion, the California Business & Professions Code, the right to privacy under the California

 5   Constitution, the New Jersey Consumer Fraud Act, the Colorado Consumer Protection Act, the Indiana

 6   Deceptive Consumer Sales Act, the Tennessee Consumer Protection Act, and the Massachusetts

 7   Consumer Protection Act; (c) finding that Defendants were unjustly enriched as a result of their actions;

 8   (d) awarding Plaintiffs and the classes appropriate relief, including actual, compensatory, and/or statutory

 9   damages, and punitive damages (as permitted by law); (e) awarding equitable, injunctive, and declaratory

10   relief as may be appropriate, including disgorgement and restitution; (f) awarding all costs, including

11   experts’ fees and attorneys’ fees; and (g) such other legal and equitable relief as the Court may deem

12   appropriate.

13             12.      Settlement and ADR:

14             In accordance with ADR L.R. 3-5, the undersigned counsel have read the handbook entitled

15   “Dispute        Resolution   Procedures    in   the   Northern     District   of   California,”   available    at

16   www.adr.cand.uscourts.gov. The Parties have discussed the prospects for settlement. The Parties agree

17   that a ruling on the pending motion to dismiss will be necessary before the Parties are in a position to

18   negotiate a resolution. The Parties propose that they file a stipulation selecting an ADR process within

19   30 days of a ruling by the Court on the pending motion to dismiss.

20             13.      Consent to Magistrate Judge for All Purposes:

21             Certain parties have declined the option of having a magistrate judge conduct all further

22   proceedings, and the case has been assigned to this Court.

23             14.      Other References:

24             The Parties do not believe that this case is suitable for reference to binding arbitration or a special

25   master.

26             15.      Narrowing of Issues:

27             The Parties agree that the Court’s ruling on the pending motion to dismiss may narrow the claims

28   at issue and/or eliminate certain parties from this action. Rulings on Plaintiffs’ anticipated motion for



                                                     9
                        JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                        CASE NO.: 5:19-CV-07016-BLF
               Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 11 of 19




 1   class certification, and any motions for summary judgment, may also narrow the scope of Plaintiffs’

 2   claims.

 3             16.    Expedited Trial Procedure:

 4             The Parties do not believe that this is the type of case that can be handled under the Expedited

 5   Trial Procedure contemplated in General Order No. 64.

 6             17.    Scheduling:

 7             The Parties disagree on an appropriate pre-trial schedule and trial date for this action. Set forth

 8   below are Plaintiffs’ proposed schedule and Defendants’ proposed schedule. The Parties will be prepared

 9   to discuss their proposed schedules with the Court at the Initial Case Management Conference.

10                                           Plaintiffs’ Proposed Schedule

11
                                          Event                                Plaintiffs’ Proposed Date
12
13              Plaintiffs disclose the subject areas of expected expert
                testimony in support of class certification motion           June 18, 2021
14
15              Defendants disclose the subject areas of expected expert
16              testimony in opposition to class certification motion        July 2, 2021

17
                Plaintiffs file Motion for Class Certification               July 16, 2021
18
19
                Defendants file Opposition to Motion for Class               September 10, 2021
20              Certification
21
22              Plaintiffs file Class Certification Reply                    October 15, 2021
23
24              Fact (Non-Expert) Discovery Cutoff                           December 31, 2021

25
26              Merits Expert Reports served (party with the burden of
                proof on the issue serves its expert report on that issue)   January 28, 2022
27
28


                                                   10
                      JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                      CASE NO.: 5:19-CV-07016-BLF
     Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 12 of 19




 1
     Opposition Merits Expert Reports served                     February 25, 2022
 2
 3
     Rebuttal Merits Expert Reports served                       March 25, 2022
 4
 5
     Close of Expert Discovery                                   April 8, 2022
 6
 7   Summary Judgment and Daubert Motions filed                  May 6, 2022
 8
 9   Oppositions to Summary Judgment and Daubert                 June 17, 2022
     Motions filed
10
11
     Summary Judgment and Daubert Replies Filed                  July 15, 2022
12
13
     Final Pretrial Conference                                   October 14, 2022
14
15
     Trial Date                                                  November 14, 2022
16
17
                                 Defendants’ Proposed Schedule
18
19
                                 Event                            Defendants’ Proposed Date
20                                                               June 18, 2021
     Fact (Non Expert) Discovery Cutoff
21
22                                                               June 18, 2021
     Deadline for Plaintiffs to disclose the names, curriculum
23   vitae, and subject areas of expected expert testimony in
     support of class certification motion
24
25
     Deadline for Defendants to disclose the names,              July 9, 2021
26   curriculum vitae, and subject areas of expected expert
27   testimony in opposition to class certification motion

28


                                        11
           JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                           CASE NO.: 5:19-CV-07016-BLF
     Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 13 of 19



     Deadline for Plaintiffs to disclose the names, curriculum    July 23, 2021
 1   vitae, and subject areas of expected expert testimony to
 2   rebut Defendants’ experts in opposition to class
     certification motion (only if necessary)
 3
     Deadline for Plaintiff to file Motion for Class              July 14, 2021
 4   Certification and all supporting Class Certification
 5   Expert Reports, declarations, and evidence

 6
     Deadline for Defendants to file Opposition to Motion for     September 8, 2021
 7
     Class Certification and all supporting Class Certification
 8   Expert Reports, declarations, and evidence
 9
10   Deadline for Plaintiffs to file Reply in Support of          October 6, 2021
     Motion for Class Certification and any rebuttal expert
11   reports
12
13   Parties to serve Merits Expert Reports (party with the       February 11, 2022
     burden of proof on the issue serves its expert report on
14   that issue)
15
16   Parties to serve Opposition Merits Expert Reports            April 8, 2022
17
18   Parties to Serve Rebuttal Merits Expert Reports              May 6, 2022
19
20   Close of Expert Discovery                                    May 20, 2022

21
     Summary Judgment and Daubert Motions to be filed             June 17, 2022
22
23
     Oppositions to Motions for Summary Judgment /                August 3, 2022
24
     Daubert Motions
25
26   Replies in Support of Motions for Summary Judgment /         August 31, 2022
27   Daubert Motions

28
     Final Pretrial Conference                                    October 6, 2022

                                        12
           JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                           CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 14 of 19




 1
              Trial Date                                                      October 25, 2022
 2
 3
 4           Pursuant to the schedule the Court sets, the Parties intend to seek and obtain necessary discovery

 5   as expeditiously as possible, but they may face challenges in doing so over the next six months (at

 6   minimum) in light of the current health crisis and shelter-in-place environment due to the COVID-19

 7   pandemic. In particular, Defendants’ employees who are responsible for gathering and managing internal

 8   data are now operating remotely and with impacted schedules and limited capacity. Thus, Defendants

 9   believe that the discovery process may take longer than otherwise expected. Nonetheless, the Parties

10   agree to prioritize any fact discovery required for class certification purposes.

11           18.     Trial:

12           Plaintiffs have requested a jury trial on all claims so triable. At this early stage in the litigation,

13   the Parties are unable to estimate the expected length of the trial, because it will depend in large measure

14   on the scope of the claims, the number of Defendants, and whether or not any class is certified.

15           19.     Disclosure of Non-party Interested Entities:

16           The Parties have filed the “Certification of Interested Entities or Persons” required by Civil Local

17   Rule 3-15. The relevant contents of those certifications are as follows:

18                   A.       Plaintiff:

19           Other than the named parties, no interest to report.

20                   B.       Defendants:

21           Defendants who have appeared have filed their respective “Certification[s] of Interested Entities

22   or Persons” in this Action. (See Dkt. 28, 30, 31, 35, 43, 45.)

23           20.     Professional Conduct:

24           All counsel of record for the Parties have reviewed the Guidelines for Professional Conduct for

25   the Northern District of California.

26           21.     Other Matters:

27           There are no other matters that may facilitate the just, speedy, and inexpensive disposition of this

28   matter at this time.



                                                  13
                     JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                     CASE NO.: 5:19-CV-07016-BLF
            Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 15 of 19




 1   Dated: August 13, 2020              PRITZKER LEVINE LLP

 2                                       By:    /s/ Jonathan K. Levine
                                                Jonathan K. Levine (SBN 220289)
 3                                              Elizabeth C. Pritzker (SBN 146267)
 4                                              Caroline C. Corbitt (SBN 305492)
                                                PRITZKER LEVINE LLP
 5                                              1900 Powell Street, Suite 450
                                                Emeryville, CA 94608
 6                                              Telephone: (415) 692-0772
 7                                              Facsimile: (415) 366-6110
                                                jkl@pritkzkerlevine.com
 8                                              ecp@pritzkerlevine.com
                                                ccc@pritzkerlevine.com
 9
10                                              David S. Golub (admitted pro hac vice)
                                                Steven L. Bloch (admitted pro hac vice)
11                                              Ian W. Sloss (admitted pro hac vice)
                                                SILVER GOLUB & TEITELL LLP
12                                              184 Atlantic Street
13                                              Stamford, CT 06901
                                                Telephone: (203) 325-4491
14                                              Facsimile: (203) 325-3769
                                                dgolub@sgtlaw.com
15                                              sbloch@sgtlaw.com
16                                              isloss@sgtlaw.com

17                                       Attorneys for Plaintiffs and the Proposed Classes
18
     Dated: August 13, 2020              HOGAN LOVELLS US LLP
19
20                                       By: /s/ EDITH RAMIREZ
21                                           EDITH RAMIREZ
                                             edith.ramirez@hoganlovells.com
22                                           MICHELLE A. KISLOFF (pro hac vice)
                                             michlle.kisloff@hoganlovells.com
23                                           ADAM A. COOKE (pro hac vice)
                                             adam.a.cooke@hoganlovells.com
24                                           HOGAN LOVELLS US LLP
                                             555 Thirteenth Street, NW
25                                           Washington, DC 20004
                                             Telephone:      (202) 637-5600
26                                           Facsimile:      (202) 637-5910
27                                             CHRISTOPHER J. COX
                                               chris.cox@hoganlovells.com
28                                             HOGAN LOVELLS US LLP
                                               4085 Campbell Avenue, Suite 100

                                               14
                  JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                  CASE NO.: 5:19-CV-07016-BLF
            Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 16 of 19




 1                                            Menlo Park, California 94025
                                              Telephone:     (650) 463.4000
 2                                            Facsimile:     (650) 463.4199
 3                                            HELEN Y. TRAC
                                              helen.trac@hoganlovells.com
 4                                            HOGAN LOVELLS US LLP
                                              3 Embarcadero Center, 15th Floor
 5                                            San Francisco, California 94111
                                              Telephone:      (415) 374.2300
 6                                            Facsimile:      (415) 374.2499
 7                                       Attorneys for Defendants, Google LLC and YouTube
 8                                       LLC

 9   Dated: August 13, 2020        GIBSON, DUNN & CRUTCHER LLP

10
                                         By: /s/ CHRISTOPHER CHORBA
11                                           CHRISTOPHER CHORBA
                                             cchorba@gibsondunn.com
12                                           JEREMY S. SMITH
                                             jssmith@gibsondunn.com
13                                           GIBSON, DUNN & CRUTCHER LLP
                                             333 South Grand Avenue
14                                           Los Angeles, CA 90071-3197
                                             Telephone:     (213) 229.7000
15                                           Facsimile:     (213) 229.7520
16                                            JOSHUA H. LERNER
17                                            jlerner@gibsondunn.com
                                              CASSANDRA L. GAEDT-SCHECKTER
18                                            Cgaedt-sheckter@gibsondunn.com
                                              GIBSON, DUNN & CRUTCHER LLP
19                                            555 Mission Street, Suite 3000
                                              Los Angeles, CA 94105-0921
20                                            Telephone:      (415) 393.8200
                                              Facsimile:      (415) 393.8306
21
                                         Attorneys for Defendants, Cartoon Networks, Inc. and
22                                       Cartoon Networks Studios, Inc.
23   Dated: August 13, 2020        MUNGER, TOLLES & OLSON LLP
24
25                                       By: /s/ JONATHAN H. BLAVIN
                                             JONATHAN H. BLAVIN
26                                           jonathan.blavin@mto.com
                                             MUNGER, TOLLES & OLSON LLP
27                                           560 Mission Street, Twenty-Seventh Floor
                                             San Francisco, California 94105-2907
28                                           Telephone:      (415) 512-4000
                                             Facsimile:      (415) 512-4077

                                               15
                  JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                  CASE NO.: 5:19-CV-07016-BLF
            Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 17 of 19




 1
                                              JORDAN D. SEGALL
 2                                            jordan.segall@mto.com
                                              NEFI D. ACOSTA
 3                                            nefi.acosta@mto.com
                                              MUNGER, TOLLES & OLSON LLP
 4                                            350 South Grand Avenue, 50th Floor
                                              Los Angeles, CA 90071-3426
 5                                            Telephone:     (213) 683-9100
                                              Facsimile:     (213) 687-3702
 6
                                         Attorneys for Defendant Mattel, Inc.
 7
 8   Dated: August 13, 2020        ZWILLGEN LAW LLP

 9
                                         By: /s/ ANNA HSIA
10                                           ANNA HSIA
                                             anna@zwillgen.com
11                                           ZWILLGEN LAW LLP
                                             369 Pine Street, Suite 506
12                                           San Francisco, CA 94104
                                             Telephone:       (415) 590-2335
13                                           Facsimile:       (415) 636-5965
14                                            JEFFREY LANDIS (pro hac vice)
                                              jeff@zwillgen.com
15                                            ADYA BAKER (pro hac vice)
16                                            adya@zwillgen.com
                                              ZWILLGEN LAW PLLC
17                                            1900 M Street NW, Suite 250
                                              Washington, DC 20036
18                                            Telephone:      (202) 296-3585
                                              Facsimile:      (202) 706-5298
19
                                         Attorneys for Defendants, DreamWorks Animation
20                                       L.L.C. and DreamWorks Animation Television, LLC
21   Dated: August 13, 2020        FRANKFURT KURNIT KLEIN & SELZ, P.C.
22
                                         By: /s/ JEREMY S. GOLDMAN
23                                           JEREMY S. GOLDMAN
24                                           jgoldman@fkks.com
                                             AMY LAWRENCE
25                                           alawrence@fkks.com
                                             FRANKFURT KURNIT KLEIN & SELZ, P.C.
26                                           2029 Century Park East, Suite 1060
                                             Los Angeles, CA 90067
27                                           Telephone:     (310) 579-9600
                                             Facsimile:     (347) 438-2156
28
                                         Attorneys for Defendants, Hasbro, Inc. and Hasbro

                                               16
                  JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                  CASE NO.: 5:19-CV-07016-BLF
            Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 18 of 19




 1                                       Studios LLC

 2   Dated: August 13, 2020        VENABLE LLP
 3
                                         By: /s/ DAVID FINK
 4                                           DAVID E. FINK
                                             defink@veneable.com
 5                                           SARAH E. DIAMOND
                                             sediamond@venable.com
 6                                           VENABLE LLP
                                             2049 Century Park East, Suite 2300
 7                                           Los Angeles, CA 90067
 8                                           Telephone:     (310) 229-9900
                                             Facsimile:     (310) 229-9901
 9
                                              ANGEL A. GARGANTA
10                                            aagarganta@venable.com
                                              VENABLE LLP
11                                            101 California Street, Suite 3800
                                              San Francisco, CA 94111
12                                            Telephone:      (415) 653-3750
                                              Facsimile:      (415) 653-3755
13
                                         Attorneys for Defendant PocketWatch, Inc.
14
15   Dated: August 13, 2020        JACOBSON, RUSSELL, SALTZ, NASSIM &
16                                 DE LA TORRE LLP

17                                       By: /s/ MICHAEL SALTZ
                                             MICHAEL SALTZ
18                                           msaltz@jrsnd.com
                                             ELANA R. LEVINE
19                                           lani@jrsnd.com
20                                            JACOBSON, RUSSELL, SALTZ, &
                                                NASSIM & DE LA TORRE LLP
21                                            1880 Century Park East, Suite 900
                                              Los Angeles, CA 90067
22                                            Telephone:     (310) 446-9900
                                              Facsimile:     (310) 446-9909
23
24                                       Attorneys for Defendants, Remka, Inc.; RTR Production,
                                         LLC; and RFR Entertainment, Inc.
25
26
27
28


                                               17
                  JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                  CASE NO.: 5:19-CV-07016-BLF
             Case 5:19-cv-07016-BLF Document 105 Filed 08/13/20 Page 19 of 19




 1                                               ATTESTATION

 2          I, Jonathan K. Levine, am the ECF user whose ID and password are being used to file this

 3   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that all other signatories listed have

 4   concurred in this filing.

 5
 6                                             /s/ Jonathan K. Levine
                                              Jonathan K. Levine
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  18
                     JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
                                     CASE NO.: 5:19-CV-07016-BLF
